; Case 1:19-cv-10785-PGG-SLC Document 11-1 Filed 02/13/20 Page 1 of 11
DocuSign Envelope ID: AE54FF2F-590E-41D5-AE55-E1 1ABBD96B59

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
x

 

KAREEM NISBETT, Individually and on behalf

of all other persons similarly situated,
Case No. 19-cv-10785 (PGG)(SLC)

Plaintiff,
-against-

FORTY FIVE TEN HY, LLC,

Defendant.
x

 

CONSENT DECREE

1. This Consent Decree is entered into as of the Effective Date, as defined
below in Paragraph 10, by and between the following parties: Plaintiff Kareem Nisbett
(“Plaintiff’) and Defendant Forty Five Ten HY, LLC (“Defendant”). Plaintiff and Defendant
are collectively referred to as the “Parties” for the purposes and on the terms specified herein.

RECITALS

2. Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42
U.S.C. §§ 12181-12189 (the “ADA”), and its implementing regulation, 28 C.F.R. pt. 36,
prohibit discrimination on the basis of disability in the full and equal enjoyment of the goods,
services, facilities, privileges, advantages, and accommodations by any private entity that
owns, leases (or leases to), or operates any place of public accommodation. 42 U.S.C. §
12182(a); 28 C.F.R. § 36.201 (a).

3. On or about November 20, 2019, Plaintiff filed this action in the United
States District Court for the Southern District of New York captioned Kareem Nisbett v. Forty

Five Ten HY, LLC, (the “Action”). Plaintiff alleges that Defendant’s website and mobile

 

applications (together, the “Website”) are not fully accessible to individuals with disabilities in

4832-5653-2147.1 1

 
Case 1:19-cv-10785-PGG-SLC Document 11-1 Filed 02/13/20 Page 2 of 11
DocuSign Envelope ID: AES4FF2F-590E-41D5-AE55-E1 1ABBDS6B59

violation of Title III of the Americans with Disabilities Act of 1990 (“ADA”), the New York State
Human Rights Law (“NYSHRL”), and the New York City Human Rights Law (“NYCHRL”).

4, Defendant expressly denies that the Website violates any federal, state or
local law, including the ADA, NYSHRL, and the NYCHRL, and it denies any other wrongdoing
or liability whatsoever. By entry into this Consent Decree, Defendant does not admit any
wrongdoing.

5, This Consent Decree resolves, settles, and compromises all issues
between the Parties in the Action.

6. This Consent Decree is entered into by Plaintiff, individually, but is
intended by the parties to inure to the benefit of vision impaired individuals who are members
of the putative class alleged in the Complaint.

JURISDICTION

7. Plaintiff alleges that Defendant is a private entity that owns and/or
operates the Website which is available through the internet to personal computers, laptops,
mobile devices, tablets, and other similar technology. Plaintiff contends that the Website is a
service, privilege, or advantage of a place of public accommodation subject to Title III of the
ADA, 42 U.S.C. §12181(7); 12182(a). Defendant denies that the Website is a public
accommodation or that it is a place of public accommodation or otherwise subject to Title III
of the ADA, NYSHRL, and/or NYCHRL.

8. This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and
42 U.S.C. § 12188. The Parties agree that for purposes of the Action and this Consent Decree

venue is appropriate.

4832-5653-2147.1 2

 
Case 1:19-cv-10785-PGG-SLC Document 11-1 Filed 02/13/20 Page 3 of 11
DocuSign Envelope ID: AES4FF2F-590E-41D5-AE55-E1 1ABBD96B59

AGREED RESOLUTION

9, Plaintiff and Defendant agree that it is in the Parties’ best interest to
resolve the Action on mutually agreeable terms without further litigation. Accordingly, the
Parties agree to the entry of this Consent Decree without trial or further adjudication of any
issues of fact or law raised in Plaintiffs Complaint. In resolution of this Action, the Parties
hereby AGREE to the following:

DEFINITIONS

10. Effective Date means the date on which this Consent Decree is entered
on the Court’s Docket Sheet following approval by the Court.

11. Reasonable Efforts means, with respect to a given goal or obligation, the
efforts that a reasonable person or entity in Defendant's position would use to achieve that goal
or obligation. Any disagreement by the Parties as to whether Defendant has used Reasonable
Efforts as provided for under this Consent Decree shall be subject to the dispute resolution
procedures set forth in paragraphs 15 through 18 of this Consent Decree. Reasonable Efforts
shall be interpreted so as to not require Defendant to undertake efforts the cost, difficulty or
impact on the Website of which could constitute an undue burden, as defined in Title III of the
ADA but as applied solely to the Website - as though the Website were a standalone business
entity, or which efforts could result in a fundamental alteration in the manner in which
Defendant operates the Website - or the primary functions related thereto, or which could result
in a loss of revenue or traffic on its Website-related operations.

TERM
12. The term of this Consent Decree shall commence as of the Effective Date

and remain in effect for the earlier of: (1) 36 months from the Effective Date; or (b) the date,

4832-5653-2147.1 3

 
Case 1:19-cv-10785-PGG-SLC Document 11-1 Filed 02/13/20 Page 4 of 11
DocuSign Envelope !D: AES4FF2F-590E-41D5-AE55-E 1 1ABBD96B59

if any, that the United States Department of Justice adopts regulations for websites under Title
III of the ADA.
GENERAL NONDISCRIMINATION REQUIREMENTS
13. Pursuant to the terms of this Consent Decree, Defendant:

a. Shall not deny persons with a disability (as defined under the ADA),
including the Plaintiff, the opportunity to participate in and benefit from the goods,
services, privileges, advantages, and accommodations through the Website as set forth
herein. 42 U.S.C. §12182(b)(1)(A)(i); 28 C.F.R. § 36.202(a);

b. shall use Reasonable Efforts to provide persons with a disability (as
defined under the ADA), including Plaintiff, an equal opportunity to participate in or
benefit from the goods, services, privileges, advantages, and accommodations provided
through the Website as set forth herein. 42 U.S.C. § 12182(b)(2)(A)(i); 28 C.F.R. §
36.202(b); and

c. shall use Reasonable Efforts to ensure that persons with a disability
(as defined under the ADA), including Plaintiff, are not excluded, denied services,

segregated, or otherwise treated differently because of the absence of auxiliary aids and

 

 

services, through the Website as set forth herein. 42 U.S.C. § 12182(b)2)(AMil); 28

C.F.R. § 36.303.
COMPLIANCE WITH TITLE Wl OF THE ADA
14. Web Accessibility Conformance Timeline: Defendant shall ensure full
and equal enjoyment of the goods, services, privileges, advantages, and accommodations
provided by and through the Website (including all pages therein), including websites

(including all pages therein and linked to therefrom) that can be navigated to from the Website

4832-5653-2147,1 4
Case 1:19-cv-10785-PGG-SLC Document 11-1 Filed 02/13/20 Page 5 of 11
DocuSign Envelope ID: AES4FF2F-590E-41D5-AE55-E1 1ABBD96B59

or which when entered reroute to the Website (collectively the “Websites”), according to the
following timeline and requirements provided that the following dates will be extended in the
instance that the Department of Justice issues regulations for websites under Title III of the
ADA while this Consent Decree is in effect and which contain compliance dates and/or
deadlines further in the future than the dates set forth herein:
a. Within 12 months of the Effective Date, Defendant shall modify the
Websites as needed to substantially conform to the Web Content Accessibility
Guidelines 2.0 and/or Web Content Accessibility Guidelines 2.1 Level A and AA
Success Criteria to the extent determined to be applicable, or any other WCAG
guidelines deemed to be applicable, in such a manner so that the Websites will be
accessible to persons with vision disabilities.
b. The Parties acknowledge that Defendant’s obligations under this
Consent
Decree do not include: (i) substantial conformance with WCAG standards for user-
generated content and/or other content or advertisements and/or websites that Defendant
does not own, operate, prepare or control but that are linked from the Websites (including,
but not limited to, any content/websites hosted by third parties and implemented on the
Website); and (ii) the provision of narrative description for videos. The Parties also agree
that if the U.S. Department of Justice or a Court with jurisdiction over this matter
determines that the WCAG standards or any successor standard that Defendant may have
utilized are not required by applicable law, Defendant may choose, in their discretion, to

cease the remediation efforts described above.

4832-5653-2147.1 5

 
Case 1:19-cv-10785-PGG-SLC Document 11-1 Filed 02/13/20 Page 6 of 11
DocuSign Envelope ID: AE54FF2F-590E-41D5-AE55-E11ABBD96B59

c. In achieving such conformance, Defendant may, among other things,
rely

upon, in whole or in part, the User Agent Accessibility Guidelines (“UAAG”) 1.0; the
Authoring Tool Accessibility Guidelines (‘ATAG”) 2.0; the Guidance on Applying
WCAG 2.1 to Non-Web Information and Communications Technologies
(“WCAG2.1ICT”), published by the Web Accessibility Initiative of the World Wide Web
Consortium (“W3C”); as well as other guidance published by the W3C’s Mobile
Accessibility Task Force or any combination thereof. If Defendant, in reasonably relying
upon any of the foregoing, fails to achieve substantial conformance with the applicable
WCAG standard, Defendant will have nonetheless met its obligations.

d. If Defendant is unable to achieve substantial conformance with the
applicable WCAG guidelines despite having used Reasonable Efforts to achieve
substantial conformance, it shall be deemed to have satisfied its obligations under this
Consent Decree as set forth herein regarding remediation of the Website.

PROCEDURES IN THE EVENT OF DISPUTES

15. The procedures set forth in Paragraphs 16 through 18 must be exhausted
in the event that (i) Plaintiff alleges that Defendant has failed to meet its obligations pursuant
to this Consent Decree, or (ii) Defendant concludes that it cannot substantially comply with
any criteria of the applicable WCAG standard as set forth hereinabove. Defendant shall not
have breached this Consent Decree in connection with the foregoing until the following
procedures have been exhausted.

16. If any of the Parties claim this Consent Decree or any portion of it has been

violated (“breach”), the party alleging the breach shall give written notice (including reasonable

4832-5653-2147.1 6

 
Case 1:19-cv-10785-PGG-SLC Document 11-1 Filed 02/13/20 Page 7 of 11
DocuSign Envelope ID: AE64FF2F-590E-41D5-AE55-E1 1ABBD96B59

particulars) of such violation to the party alleged to be in breach. The alleged breaching party must
respond to such written notice of breach no later than 30 calendar days thereafter (the “Cure
Period”), unless the parties agree to extend the time for response. If the alleged breach is of a nature
that it cannot be cured during the Cure Period, the parties shall mutually extend the Cure Period to
reflect the reasonable time period in which the alleged breach can be cured, If the parties are unable
to reach a mutually acceptable resolution during the Cure Period, or any extension thereof, the
party alleging a breach of the Consent Decree may seck enforcement of compliance with this
Consent Decree from the Court. The Court shall, in its discretion, award reasonable attorneys’ fees
and costs to the prevailing party in any such enforcement action.

17. Defendant shall not be in breach of this Consent Decree unless (a) an
independent accessibility consultant determines that a particular item(s) cannot be
accomplished by a person with a disability who has average screen reader competency using a
prominent commercially available screen reader such as Jaws, Voiceover, or NVDA in
combination with one of the following browsers (in versions of which that are currently
supported by their publishers): Internet Explorer, Firefox, Safari and Chrome; and (b)
Defendant fails to remedy the issue using Reasonable Efforts within a reasonable period of
time of not less than 90 days from receipt of the accessibility consultant’s opinion. If the
accessibility consultant believes that a reasonable time using Reasonable Efforts to remedy the
items found not to be usable is longer than 90 days, then the Parties may agree on a longer
time period without leave of Court so long as the extension is documented in writing and
executed by the Parties to this Consent Decree or their respective counsel. If the accessibility
consultant finds that a particular item found not to be usable cannot be remedied using

Reasonable Efforts, Defendant shall not be obligated to remedy that item.

4832-5653-2147.1 7

 
Case 1:19-cv-10785-PGG-SLC Document 11-1 Filed 02/13/20 Page 8 of 11
DocuSign Envelope ID: AE54FF2F-590E-41D5-AE55-E 1 1ABBD96B59

18. Any notice or communication required or permitted to be given to the
Parties hereunder shall be given in writing by e-mail and by overnight express mail or United
States first class mail, addressed as follows:
For PLAINTIFF: Christopher H. Lowe
LIPSKY LOWE LLP
420 Lexington Avenue, Suite 1830

New York, New York 10017
Tel: 212.392.4772

Email: chris@lipskylowe.com

For DEFENDANT: Peter T. Shapiro, Esq.

LEWIS BRISBOIS BISGAARD & SMITH

LLP

77 Water Street, Suite 2100

New York, NY 10005

Tel: 212-232-1322

Email: Peter. Shapiro@lewisbrisbois.com
ENFORCEMENT AND OTHER PROVISIONS

19. The interpretation and enforcement of this Consent Decree shall be
governed by the laws of the State of New York.

20. If any provision of this Consent Decree is determined to be invalid,
unenforceable, or otherwise contrary to applicable law, such provision shall be deemed restated
to reflect as nearly as possible and to the fullest extent permitted by applicable law its original
intent and shall not, in any event, affect any other provisions, all of which shall remain valid
and enforceable to the fullest extent permitted by applicable law.

PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES
21. The Parties to this Consent Decree expressly intend and agree that this

Consent Decree shall inure to the benefit of all persons with vision disabilities as defined by

the ADA, including those who utilize a screen reader to access the Website, which disabled

4832-5653-2147.1 8

 
Case 1:19-cv-10785-PGG-SLC Document 11-1 Filed 02/13/20 Page 9 of 11
DocuSign Envelope ID; AES4FF2F-590E-41D5-AE55-E1 1ABBD96B59

persons shall constitute third-party beneficiaries to this Consent Decree, but it does not bind
members of the putative class identified in Plaintiff's Complaint as no class has been certified.

22. The signatories represent that they have the authority to bind the
respective parties, Plaintiff and Defendant to this Consent Decree.

CONSENT DECREE HAS BEEN READ

23. This Consent Decree has been carefully read by each of the Parties, and
its contents are known and understood by each of the Parties. This Consent Decree is signed
freely by each party executing it. The Parties each had an opportunity to consult with their
counsel prior to executing the Consent Decree.

PLAINTIFF

DocuSigned by:

2/12/2020 bayeem Msbett

Dated: §89128965DC5482...

 

DEFENDANT.

paces 21246 oy. LED

+

7
AN uk SGeme./
Title: CVC

APPROVED AS TO FORM AND CONTENT:
PLAINTIFF’S LAWYERS

eparnee Mepis ite
Dated: By: Se

Christopher H. Lowe

LIPSKY LOWE LLP

420 Lexington Avenue, Suite 1830
New York, New York 10017

Tel: 212.392.4772

Email: chris@lipskylowe.com

4832-5653-2147.1 9

 
Case 1:19-cv-10785-PGG-SLC Document 11-1 Filed 02/13/20 Page 10 of 11

DocuSign Envelope ID: AE54FF2F-590E-41D5-AE55-E1 1ABBD96B59

Dated: 2/12/2020

4832-5653-2147.1

10

DEFENDANT’S LAWYERS

By: /s/ Peter T. Shapiro

Peter T. Shapiro, Esq.

LEWIS BRISBOIS BISGAARD &SMITH
LLP

77 Water Street, Suite 2100

New York, NY 10005

212-232-1322
Peter.Shapiro@lewisbrisbois.com

 
Case 1:19-cv-10785-PGG-SLC Document 11-1 Filed 02/13/20 Page 11 of 11
DocuSign Envelope ID: AE54FF2F-590E-41D5-AE5S-E1 1ABBD96B59

COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE
THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts
and having reviewed this proposed Consent Decree,
FINDS AS FOLLOWS:
1) This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and 42
U.S.C. § 12188;
2) The provisions of this Consent Decree shall be binding upon the Parties;

3) Entry of this Consent Decree is in the public interest;

 

4) This Consent Decree is for settlement purposes only and does not constitute an

admission by Defendant of any of the allegations contained in the Complaint or any other

 

pleading in this Action, nor does it constitute any finding of liability against Defendant;

5) The Plaintiff is acting as a private attorney general in bringing the Action and
enforcing the ADA;

6) The Court’s jurisdiction over this matter shall continue for 36 months; and

7) This Consent Decree shall be deemed as adjudicating, once and for all, the

merits of each and every claim, matter, and issue that was alleged, or could have been alleged
by Plaintiff in the Action based on, or arising out of, or in connection with, the allegations in
the Complaint.

NOW THEREFORE, the Court approves the Consent Decree and in doing so
specifically adopts it and makes it an Order of the Court.

SO ORDERED:

Puta bard

ULS.DJ.
Fel. Z), 4 Da

4832-5653-2147.1 1]
